DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1, 3-8, 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended the claims to recite: 
“a container defining an internal cavity having a length and a maximum width, the measurement of the length of the internal cavity being at least twice that of the maximum width”.
Such is not supported by the original disclosure.
The applicants allege that the referenced amendment is supported by Figure 1 and paragraph [0037].
This is not persuasive.
Figure 1 neither recites relationships of the dimensions, nor is drawn to scale.
Paragraph [0037] merely states:
 “[0037] The dimensions of the container 102 may vary. The interior of the container 102 may define a height 103 and a maximum diameter or width 105. In 
The referenced paragraph does not support the limitation of “a container defining an internal cavity having a length and a maximum width, the measurement of the length of the internal cavity being at least twice that of the maximum width”.
At best, the referenced paragraph recites the specific examples of the dimensions of the height and the width.


“the brush is positioned lengthwise on the container's central longitudinal axis”.
Such is not supported by the original disclosure.
The applicants allege that the referenced amendment is supported by Figures 1-4.
This is not persuasive.
Figures 1-4 do not support the referenced limitation. The referenced Figures are neither show the claimed axis, nor drawn to scale.
Nothing in the Figures supports “the brush is positioned lengthwise on the container's central longitudinal axis.”

As to claims 11 and 13:
These claims are directed to the embodiment of Figure 8, which is different than the device of Figures 1-4.
The original disclosure fails to support “the container comprising a detachable base” together with the limitations now recited by claim 1.
The original disclosure fails to support limitations of 
a container defining an internal cavity having a length and a maximum width, the measurement of the length of the internal cavity being at least twice that of the maximum width, the container having a central longitudinal axis; 
a cleaning component comprising a brush having a length and a maximum width, the measurement of the brush's length exceeding that of the brush's maximum width; wherein the container and removable cap coupled thereto define a liquid-
together with the limitation of “the container comprising a detachable base”, which is recited by claim 11.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicants amended the claims to recite: “the brush is positioned lengthwise on the container's central longitudinal axis”.
The referenced limitation is indefinite and could not be properly understood.
An axis is an imaginary line about which a body rotates.
How can a brush be positioned on an imaginary line?
What is required by the claim?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US 6,430,770).
 	Glass teaches a device.
The device comprises a container, a cap and a cleaning component. 
The cleaning component comprises a brush. 
The container is disclosed as a bottle. The cap is disclosed as comprising a hole as claimed. 
The device also comprises a cap (lid) to close and seal the hole.
The container and the cap/lid form a liquid tight chamber.
The brush is disclosed as having the dimensions as claimed.

As to the limitation of “the brush is positioned lengthwise on the container's central longitudinal axis”:
This limitation could not be properly understood for the reasons provided above.
However, since the brush is shown as positioned the way that the brush touches and intersect the lime corresponding to the container's central longitudinal axis (at least Figures 1, 4, 5), the limitation of “the brush is positioned lengthwise on the container's central longitudinal axis” is met by the disclosure of Glass.
As to the limitation of “a container defining an internal cavity having a length and a maximum width, the measurement of the length of the internal cavity being at least twice that of the maximum width”.
Glass neither scales the drawings, nor recite specific proportions of the length and the width of the container.
Thereby, Glass fails to specifically teach the limitation of “a container defining an internal cavity having a length and a maximum width, the measurement of the length of the internal cavity being at least twice that of the maximum width”.
However, Glass shows on the drawings the length of the container being twice longer than the width of the container (at least Figures 1, 2, 4). 
Such, is obviously suggest making the container of Glass with the length of the container being twice longer than the width of the container.
Thereby, it would have been obvious to an ordinary artisan at the time the invention was filed to make the container of Glass with the length of the container being twice longer than the width of the container.

In the instant case, the only difference between the device of Glass and the claims is a recitation of relative dimensions of the claimed device. Nothing on the record indicates that a device having the claimed relative dimensions would perform differently than the prior art device. Thereby, the claimed device is not patentably distinct from the device of Glass.

Claims 6-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US 6,430,770) in view of Welch (US 9,566,488).
Glass, as applied above, teaches a device as claimed except for the specific recitation of the specifics of the connections of the brush to the cap.
Glass does not provide specifics of the connections.
However, Welch teaches that connecting the brush to the cap as claimed was known in the art and teaches benefits of such (at least Figure 8 and the description at column 3, lines 43-52).
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize a known connecting arrangement of Welch in the device of Glass in .

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Glass in view of Chang et al (US 4,945,596).
Glass does not specifically teach a device with the removable base with a cleaning element.
However, Chang et al teach that it was known to provide detachable bases with cleaning elements in the cleaning devices and teach benefits of such.
Chang teaches a device comprising a container (150, a cap (30), a detachable base (10) and a cleaning component (11).
See entire document, especially Figures 2-6 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the device of Glass with detachable bases with cleaning elements in order to improve cleaning abilities of devices since Chang et al teach such as known and beneficial.

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims are allowable.
This is not persuasive for the reasons presented in the rejections above.
The amended claims were examined and are addressed in the rejections above.

This is not persuasive.
The referenced newly introduced limitations are addressed in the rejections above.
It has been shown that the referenced limitations are either disclosed or obvious over the teaching of Glass.
Specifically the applicants allege the following:
“Glass does not disclose at least the aforementioned requirements. Glass does not disclose "a container defining an internal cavity having a length and a maximum width, the measurement of the length of the internal cavity being at least twice that of the maximum width." Glass does not address the dimensions of the internal cavity of the disclosed container. Nor does Glass indicate that the figures therein are drawn to scale. Therefore, Glass does not disclose an internal cavity having a length measuring at least twice that of the maximum width. 
Glass does not disclose a brush positioned lengthwise on the container's central longitudinal axis. Rather, Glass discloses two curvy U-shaped brushes, see Glass, FIGS. 3-6. Instead of being positioned lengthwise on the container's central longitudinal axis, Glass indicates that the brushes disclosed therein "surround the inside of the enclosure . . . " Id. at Abstract.”
This is not persuasive.
As to the limitation of “the brush is positioned lengthwise on the container's central longitudinal axis”:

However, since the brush is shown as positioned the way that the brush touches and intersect the lime corresponding to the container's central longitudinal axis (at least Figures 1, 4, 5), the limitation of “the brush is positioned lengthwise on the container's central longitudinal axis” is met by the disclosure of Glass.
As to the limitation of “a container defining an internal cavity having a length and a maximum width, the measurement of the length of the internal cavity being at least twice that of the maximum width”.
Glass neither scales the drawings, nor recite specific proportions of the length and the width of the container.
Thereby, Glass fails to specifically teach the limitation of “a container defining an internal cavity having a length and a maximum width, the measurement of the length of the internal cavity being at least twice that of the maximum width”.
However, Glass shows on the drawings the length of the container being twice longer than the width of the container (at least Figures 1, 2, 4). 
Such, is obviously suggest making the container of Glass with the length of the container being twice longer than the width of the container.
Thereby, it would have been obvious to an ordinary artisan at the time the invention was filed to make the container of Glass with the length of the container being twice longer than the width of the container.
Further, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than 
In the instant case, the only difference between the device of Glass and the claims is a recitation of relative dimensions of the claimed device. Nothing on the record indicates that a device having the claimed relative dimensions would perform differently than the prior art device. Thereby, the claimed device is not patentably distinct from the device of Glass.

It is noted that the applicants allege that Chang does not disclose a detachable base.
This is not persuasive.
In contrast to the applicants allegation Chang teaches a detachable base 10.
Please, note that the claims do not define the structure of the base.
Thereby, what is disclosed by Chang is readable on the claimed detachable base.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711